DETAILED ACTION
This is in response to the Amendment filed 9/12/2022 wherein claims 2-8 and 11 are canceled and claims 1 and 9-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: characters “33”  in Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “the injector” (Claim 1, line 5) is believed to be in error for - - the at least one injector - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "two coaxial axisymmetric walls, an interior wall and an intermediate wall” in lines 2-3. It is unclear If the two coaxial axisymmetric walls include the interior wall and the intermediate wall or if the interior wall and the intermediate wall are separate from the two coaxial axisymmetric walls.
Claim 1 recites the limitation "at least one injector crossing the walls” line 4. It is unclear if “the walls” refers to only the two coaxial axisymmetric walls or if “the walls” refers to each of the two coaxial axisymmetric walls, the interior wall, the intermediate wall, the exterior wall.
Claims 9 and 10 are rejected for the same reasons above based on their dependency to claim 1.
Claim 9 recites the limitation "a discal flange" in line 3. It is unclear if the “discal flange” recited in claim 9 is referring to the same discal flange recited in line 9 of claim 1 or if the discal flange recited in claim 9 is different than the discal flange recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Colley (US 4,441,323) and Park (US 2008/0295519).
Regarding Independent Claim 1, Johnson teaches (Figures 1-6) a turbine engine (100) having a combustion chamber (320), the combustion chamber (320) comprising 
two axisymmetric walls (321, 322; see Figures 2-6), an interior wall (321) and an intermediate wall (322) extending one (321) inside the other (322) and delimiting therebetween an annular air-circulation space (333; see Paragraphs 0020 and 0027), and
an exterior wall (326), and
at least one injector (at 325; see Paragraph 0024) closing the walls (321, 322, 326) via ports (the opening between 325 and 326, the opening between 325 and 322, and the opening between 325 and 321; see Figures 2-6),
wherein the injector (at 325) comprises a peripheral tube (325) that is connected to the interior wall (321), the intermediate wall (322), and the exterior wall (326) by three connections (at 331, at 332, and the flange of tube 325 connected to 326; see Figures 2-5), 
wherein the connection between the peripheral tube (325) and the intermediate wall (322) is achieved by a part having a conical upper portion (the upper portion of 344; see Figures 3-5) that is flared towards the outside (toward 326; see Figures 3-5) and is extended at the base thereof by a discal flange (at 371; see Figures 3-5) that is movable in radial translation (due to the gap between 371 and 372) in a slit (between 374 and 372) formed in the head of a tubular extension (345) welded (see Paragraph 0034) to a surface (the outer surface of 322; see Figures 3-5) of the intermediate wall (322),
wherein a connection (at 331) between the peripheral tube (325) and an interior wall (321) is formed by a linear annular connection (341) having controlled leakage by way of a calibrated annular cross section (see Paragraph 0053 and Figures 3-6).
Johnson does not teach that the tubular extension is soldered to the surface of the intermediate wall, a connection between the peripheral tube and the exterior wall is formed by a sealed rigid assembly.
Colley teaches (Figures 1-7) a connection (at 102, 104, 114; see Figure 2) between the peripheral tube (70) and the exterior wall (at 50) is formed by a sealed rigid assembly (via 70; see Column 3, line 63 – Column 4, line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to include the connection between the peripheral tube and the exterior wall being formed by a sealed rigid assembly, as taught by Colley, in order to form a seal between the interior air space and outside of the exterior wall (Column 3, line 63 – Column 4, line 2 of Colley).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and exterior wall, as taught by Johnson) for another (in this case, the connection between the tube and the exterior wall, as taught by Colley Stewart) to obtain predictable results (in this case, to retain a tube within an exterior wall) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. Johnson in view of Colley does not teach that the tubular extension is soldered to the surface of the intermediate wall.
Park teaches the use of brazing, soldering, or welding to fixedly couple components of a fuel injector (see Figure 2 and Paragraph 0033). Therefore, the use of welding and soldering are art recognized equivalents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to include the use of soldering, as taught by Park, since the use of a known technique (in this case, the use of soldering to connect a tube to a wall) to improve a similar device (in this case, the connection between the tubular extension and the intermediate wall of Johnson) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C.
It is noted that the term “rigid” is interpreted using the dictionary definition “a substance or object that does not bend, stretch, or twist easily: not bending or flexible” as provided by Collins English Dictionary.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Colley (US 4,441,323) and Park (US 2008/0295519) as applied to claim 1 above, and further in view of Thornton (US 2007/0151259).
Regarding Claim 9, Johnson in view of Colley and Park teaches the invention as claimed and as discussed above. Johnson in view of Colley and Park does not teach a gland, in which a head of the peripheral tube is inserted, passes through the exterior wall, the head having a discal flange engaged between the two parts of the gland.
Thornton teaches (Figures 1-5B) a gland (52, 54), in which a head (62 and 58 at the upper portion of 26; see Figure 3) of the peripheral tube (26, 58, 62) is inserted (see Figures 2-5B), passes through an exterior wall (28), the head (at 62 and 58) having a discal flange (50) engaged between the two parts (52, 54) of the gland (see Figures 2-3 and 5A-5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Colley and Park to include a gland, in which a head of the peripheral tube is inserted, passes through the exterior wall, the head having a discal flange engaged between the two parts of the gland, as taught by Thornton, in order to seal the fuel injector relative to the outer casing and to absorb the forces created by the movement of the outer casing relative to the inner casing (see Paragraphs 0027 and 0032 of Thornton).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Colley (US 4,441,323) and Park (US 2008/0295519) as applied to claim 1 above, and further in view of Fox et al. (US 2010/0071377).
Regarding Claim 10, Johnson in view of Colley and Park teaches the invention as claimed and as discussed above. Johnson in view of Colley and Park does not teach wherein an inside end of the peripheral tube passes through a hole formed in the interior wall, with clearance between the peripheral tube and the interior wall.
Fox teaches (Figures 1-11) wherein an inside end (the end of 272 extending through 1228; see Figure 8) of the peripheral tube (272) passes through a hole (at 1228) formed in the interior wall (228), with clearance between (the difference between D2 and D1; see Figure 8) the peripheral tube (272) and the interior wall (228).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Colley and Park to have the inside end of the peripheral tube passes through a hole formed in the interior wall, with clearance between the peripheral tube and the interior wall, as taught by Fox, in order to accommodate movement between the liner and the injectors so that they do not contact one another (Paragraph 0073 of Fox).

Response to Arguments
Applicant’s arguments and declaration with respect to claims 1, 9, and 10 have been considered but do not apply to the new combination of references, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741